 IntheMatter Of WESTERN UNION TELEGRAPH COMPANYandCOM-MERCIAL TELEGRAPHERSUNION,EL PASO DISTRICTNo. 68Case No. C-2000.-Decided December 6,1941Jurisdiction:telegraphindustry.Settlement:stipulation providingfor compliancewith the Act.Remedial Orders:enteredon' stipulation.Mr. Albert P. Wheatley,for the Board.Mr. C. J. Ince,for the respondent.Mrs. Augusta"Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by CommercialTelegraphers Union, El Paso District No. 68, herein called the Union,the National Labor Relations Board, herein called the Board, byEdwin A. Elliott, --the Regional Director for the Sixteenth Region(Fort Worth, Texas), issued its complaint dated May 3, 1941, againstWestern Union Telegraph Company, El Paso, Texas, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint and notice of hearingwere duly served on the respondent and the Union. On May 13.1941, the Regional Director issued and duly served upon the partiesa notice indefinitely postponing such hearing.On Augustl 18, 1941, the respondent and the Board's attorneyentered into a stipulation in settlement of the case subject to theapproval of the Board.The stipulation provides as follows :It is hereby stipulated and agreed by and between the WesternUnion Telegraph Company, hereinafter referred to as theRespondent, and Albert P. Wheatley, Attorney, National LaborRelations Board :37 N. L R. B., No. 58.354 WESTERNUNIONTELEGRAPHCOMPANY3551.That the Respondent is a corporation organized, and exist-ing pursuant to the '-laws - of the State of New York, with itsprincipal office being located in New York City.Respondentis engaged throughout the, United States and in various foreigncountries in the receiving and transmission by telegraph andcable of intrastate, interstate, and international communications.2.That in the United States, Respondent maintains a vastsystem of wires and network connecting with virtually everycity; town, and hamlet, including El Paso, Texas, for the purposeof receiving and transmitting communications. In addition toits communication system in the United States,' the Respondentowns or leases cables connecting directly' or incertainpoints in foreign countries and in the United States. '3.That in operating its national and international communi-cations system, the Respondent owned and operated as of De-cember 31, 1940, 210,311, miles of pole lines,,4,082 miles of landand 19,140 telegraph offices, not including telegraph, agencystations.4.That Respondent admits the allegations of Paragraphs 1,2 and 3 of the Complaint heretofore issued in this matter, andthat it is engaged in interstate commerce within the meaningof the National Labor Relations Act.'5.That Respondent hereby waives its right to a hearing inthis cause and to all further or other procedure provided by theNational Labor Relations Act or the Rules and Regulations ofthe National Labor Relations Board, including the making offindings of fact and conclusions of law.6.That the following papers, may. be introduced into the rec-ord in this proceeding by filing them with the Chief Trial Exam-iner of the National Labor Relations Board in Washington,D. C., and that when said papers have been so filed they shallconstitute the entire record herein :(1)This Stipulation(2)The Complaint heretofore issued herein. on May 3, 1941(3)The Amended Charge filed at herein January 27, 1941(4)The Notice of Hearing heretofore issued herein on May3, -1941.(5)Affidavit as to Service of a copy of the aforesaid" Com-plaint and Notice of Hearing, and of the Rules and Regula-tions of the National Labor Relations Board, Series 2, asamended.7.That the Commercial Telegraphers Union, El Paso District68, is a labor organization within the meaning of Section 2, sub- 356DECISIONSOF NATIONALLABOR RELATIONS BOARDsection (5) of the National Labor Relations Act and is affiliatedwith the American Federation of Labor.8.That this, Stipulation shall not be considered as an admissionthat Respondent or its agents have engaged in or are engagingin the unfair labor practices alleged in the Complaint heretoforeissued in this matter, and Respondent expressly denies that it orits agents have engaged in such unfair labor practices.9.That on the basis of this stipulation and the record hereinas described above in Paragraph 6. the National Labor RelationsBoard may forthwith or at any future time issue an Order inthe following form in the above-entitled matter :ORDERUpon the record herein, including 'a Stipulation dated August18, 1941, the National Labor Relations Board hereby orders thatthe Respondent, theWestern Union Telegraph Company ofNew York, New York, and its officers, agents, successors or as-signs at El Paso, Texas,1.Shall not(a) interfere with, restrain, or coerce its employees in theexercise of their right to self-organization, by making inquiriesor seeking information from its employees concerning affiliationor non-affiliation with labor organizations by promising promo-tions or other advantages to its employees if they refrain fromunion activity, and by threatening employees with 'dischargeor other reprisals because of their activities in or on behalfof labor organizations;(b) in any manner discourage membership in the Commer-cial Telegraphers Union, El Paso District No. 68, or any otherlabor organization of its employees by discriminating in regardto their hire or tenure of employment because of their member-ship in or activities in behalf of any such labor organization;(c) in any other manner interfere with, restrain or coerceits employees in the exercise of their right to self-organization,to form,.join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Sec-tion 7 of the National Labor Relations Act.2.The Western Union Telegraph Company, the Respondent,shall take the following affirmative action to effectuate the poli-cies of the National Labor Relations Act :(a)Offer to O. W. Reagan reinstatement to his former posi-tion or substantially equivalent employment in El Paso, or WESTERN UNION TELEGRAPH COMPANY357employment as manager of the Respondent's "DR" Branch,Office at El Paso, Texas at the rate- of pay he was receivingwhen discharged, without prejudice to all rights and privilegespreviously enjoyed by said O. W. Reagan, and without preju-dice to the legal rights and powers of the Respondent.(b)Make whole O. W. Reagan for any loss of pay which hehas suffered by reason of his discharge, by payment'to him ofa sum of money equal to the amount he would normally haveearned as wages from the date of his discharge to the date ofthe Respondent's offer of reinstatement or of employment'pursuant to Section 2 (a) of this order, less his net earnings,during the said period.'r(c)Post immediately in conspicuous places throughout its;place of business in El Paso, Texas and maintain for a periodof at least sixty (60) consecutive days notices stating that:(1)The Western Union Telegraph Company will not en-gage in the conduct contemplated in Paragraphs 1 (a), (b) and(c) of this Order.(d)Notify the Regional Director for the National Labor.Relations Board for the Sixteenth Region within ten (10),days from-the,date of this'Ofder'of the'steps Respondent has,taken to comply herewith.10.That O. W. Reagan shall at all times perform his duties.in a careful and-efficient manner and shall be subordinate to the.superior employees of the Respondent in the performance ofhis duties.11.That the Respondent hereby consents to the entry by theUnited States Circuit Court of Appeals for the appropriatecircuit, upon application by the Board, of a consent decree en,forcing an order of the Board in the form hereinabove set forth,,and hereby waive further notice of the application for suchdecree.12.That the entire agreement between the parties hereto iscontained within the terms of this Stipulation, and there is no,verbal agreement of any kind which varies, alters, or adds tothis Stipulation.13.That this Stipulation supersedes and is in substitution ofa certain settlement stipulation executed by the parties hereto.and dated May 16, 1941.' By net earnings is meant earnings less expenses such as for transportation, room,and board incurred in connection with obtaining work or working elsewhere than for the.Respondent which would not have been incurred but for the discharge and,, the conse-quent necessity of seeking employment elsewhere.Benefits received from state unemploy-ment compensation funds or ether public funds not assimilating"work relief"earnings arenot to be deducted from the amcunt otherwise due 0 W Reagan.433257-42-VOL. 37--24 358DECISIONS OF NATIONAL LABOR RELATIONS BOARD14:That it is understood and agreed that this Stipulationis subject to the approval of the National Labor Relations Boardand shall become effective immediately upon the granting of suchapproval.On October 16, 1941, counsel for the respondent consented to thedeletion of paragraph, 10 of the aforesaid stipulation.On November8, 1941, the Board having duly considered the matter, issued its orderapproving the stipulation as thus modifiednuns pro tuneas of Octo-ber 17, 1941, making it a part of the record in the case, and transfer-ring the case to the Board for the purpose of entry of a Decision andOrder by the Board, pursuant to the provisions of the stipulation,as modified.On the basis of the above stipulation, as modified, and the entirerecord in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTWestern Union Telegraph Company is engaged throughout theUnited States and in various foreign countries, in the receiving andtransmission by telegraph and cable of intrastate, interstate, andinternational communications.The respondent maintains a vast sys-tem of wires and network connecting with virtually every city, town,and hamlet, including El Paso, Texas, for the purpose of receivingand transmitting communications. In addition to its communicationsystem in the United States, the respondent owns or leases cablesconnecting directly or indirectly certain points in foreign countriesand in the United States.As of December 31, 1940, in operating itsnational and international system, the respondent owned and oper-ated 210,311 miles of pole lines, 4,082 miles of land cable, 1,878,197miles of wire, 30,312 nautical miles of ocean cable, and 19,140 tele-graph offices, not including telegraph agency stations.The respond-ent admits that it is engaged in commerce within the meaning of theAct.We find that the above-described operations constitute a continuousflow of trade; traffic, and commerce among the several States andforeign countries. -ORDERUpon the record herein, including a Stipulation dated August 18,1941, as'modified, the National Labor Relations Board hereby ordersthat the Respondent, the 'Western Union Telegraph Company ofNew York,' New York, and, its officers, agents, successors or assignsat El , Paso,, Texas, WESTERN 'UNION' TELEGRAPH COMPANY'3591.Shall not :(a) Interfere with, restrain, or coerce its employees in the exer-cise of their right to self-organization, by making inquiries or seekinginformation from its employees concerning affiliation or non-affiliation with labor organizations by promising promotions or otheradvantages to its employees if they refrain from union activity, andby'threatening employees with discharge or other reprisals becauseof their activities in or on behalf of labor organizations;(b) In any manner discourage membership in the CommercialTelegraphers Union, El Paso District No. 68, or any other labororganization of its employees by discriminating 'in regard to theirhire or tenure of employment because ^ of their membership in oractivities in behalf of any such labor organization ;(c) In any other manner interfere with, restrain or coerce itsemployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage, in concertedactivities for the purpose of collective bargaining or, other mutual aidor protection as guaraiiteed'in Section 7 of the National Labor Rela-tions Act.2.The Western Union Telegraph Company, the Respondent, shalltake the following affirmative action to effectuate the policies of theNational Labor Relations Act :- ` (a) Offer' to O. W. Reagan `reinstatement ' to his former positionor substantially equivalent employment in El Paso, or 'employmentasmanager of the Respondent's "DR" Branch Office ' at El Paso,Texas at the rate of pay he was receiving when discharged, withoutprejudice to all rights and privileges previously enjoyed by saidO.W. Reagan, and without prejudice to the legal rights and powersof the Respondent.- ---(b)Make whole O. W. Reagan for any loss of pay which he hassuffered by reason of his discharge, by payment to him of a sumof,money equal to the amount he would normally have earned aswages from the date of his discharge to the date of the Respondent'soffer of reinstatement or of employment pursuant to Section 2 (a) ofthis Order, less his net earnings during the said period.(c)Post immediatetly in conspicuous places throughout its placeof business in El Paso, Texas and maintain fora period of at leastsixty (60) consecutive days notices stating that:(1)The Western Union Telegraph Company will not engage in,the conduct contemplated in Paragraphs 1 (a), (b) and (c) of thisOrder;(d)Notify the Regional Director for the National Labor RelationsBoard for the Sixteenth Region within ten (10) days from the dateof this Order of the steps respondent has taken to comply herewith.